Consolidated Statements of Financial Position [unaudited] As at July 31 with comparatives at October 31 ($ millions) 2008 2007 Assets Current assets Cash and cash equivalents $ 130 $ 222 Short-term investments - 102 Accounts receivable, net 268 287 Notes receivable 83 - Unbilled revenue 103 99 Inventories, net 101 128 Income taxes recoverable 56 54 Current portion of deferred tax assets 46 45 Prepaid expenses and other 46 35 Assets held for sale 6 1 Total current assets 839 973 Property, plant and equipment, net 347 386 Deferred tax assets 28 4 Long-term investments and other 172 290 Goodwill 805 782 Intangible assets, net 501 583 Total assets $ 2,692 $ 3,018 Liabilities and Shareholders’ Equity Current liabilities Bank indebtedness $ 15 $ - Accounts payable and accrued liabilities 282 384 Current portion of deferred revenue 78 71 Income taxes payable 16 57 Current portion of long-term debt 20 94 Current portion of deferred tax liabilities 22 10 Total current liabilities 433 616 Long-term debt 279 290 Deferred revenue 14 17 Other long-term obligations 33 30 Deferred tax liabilities 136 168 Total liabilities 895 1,121 Shareholders’ equity Common shares, at par – Authorized shares:unlimited; Issued and outstanding shares: 121,093,730 and 122,578,331 for July 31, 2008 and October 31, 2007, respectively. 491 493 Additional paid-in capital 76 72 Retained earnings 840 842 Accumulated other comprehensive income 390 490 Total shareholders’ equity 1,797 1,897 Total liabilities and shareholders’ equity $ 2,692 $ 3,018 Incorporated Under The Canada Business Corporations Act See accompanying notes. Consolidated Statements of Operations [unaudited] Three months ended July 31 Nine months ended July 31 ($ millions) 2008 2007 Restated (Note 2) 2008 2007 Restated (Note 2) Revenues Products $ 155 $ 170 $ 475 $ 404 Services 143 138 445 408 Reimbursement revenues 23 25 73 71 Total revenues 321 333 993 883 Costs and expenses Direct cost of products (95) (109) (296) (263) Direct cost of services (98) (83) (291) (255) Reimbursed expenses (23) (25) (73) (71) Selling, general and administration (63) (66) (202) (181) Research and development (19) (20) (61) (48) Depreciation and amortization (25) (24) (75) (56) Asset impairment (11) - (11) - Restructuring charges - net (10) (3) (11) (41) Other income (expenses) - net 1 (7) 7 (77) Total costs and expenses (343) (337) (1,013) (992) Operating loss from continuing operations (22) (4) (20) (109) Interest expense (5) (6) (17) (20) Interest income 3 4 13 18 Mark-to-market on interest rate swaps - (1) 2 - Equity earnings 14 15 38 40 Income (loss) from continuing operations before income taxes (10) 8 16 (71) Income tax (expense) recovery -current 1 5 (24) 34 -deferred (1) (6) 26 (11) Income (loss) from continuing operations (10) 7 18 (48) Income from discontinued operations – net of income tax - - - 808 Net income (loss) $ (10) $ 7 $ 18 $ 760 Basic earnings (loss) per share - from continuing operations $ (0.08) $ 0.06 $ 0.15 $ (0.36) - from discontinued operations - (0.01) - 5.99 Basic earnings (loss) per share $ (0.08) $ 0.05 $ 0.15 $ 5.63 Diluted earnings (loss) per share - from continuing operations $ (0.08) $ 0.06 $ 0.15 $ (0.36) - from discontinued operations - (0.01) - 5.99 Diluted earnings (loss) per share $ (0.08) $ 0.05 $ 0.15 $ 5.63 See accompanying notes Consolidated Statements of Comprehensive Income [Unaudited] Three months ended July 31 Nine months ended July 31 ($ millions) 2008 2007 Restated (Note 2) 2008 2007 Restated (Note 2) Net income (loss) $ (10) $ 7 $ 18 $ 760 Foreign currency translation (16) 42 (91) 71 Unrealized loss on available-for-sale assets (1) - - (3) Unrealized gain (loss) on derivatives designated as cash flow hedges, net of tax (1) - (5) 5 Reclassification of realized losses - - - (2) Repurchase and cancellation of Common shares (2) - (4) (33) Other comprehensive income (loss) $ (20) $ 42 $ (100) $ 38 Comprehensive income (loss) $ (30) $ 49 $ (82) $ 798 Consolidated Statements of Cash Flows [Unaudited] Three months endedJuly 31 Nine months ended July 31 ($ millions) 2008 2007 Restated (Note 2) 2008 2007 Restated (Note 2) Operating activities Net income (loss) $ (10) $ 7 $ 18 $ 760 Less:Income from discontinued operations – net of tax - - - 808 Income (loss) from continuing operations (10) 7 18 (48) Adjustments to reconcile net income to cash provided (used in) operating activities relating to continuing operations: Items not affecting current cash flow 35 35 64 195 Changes in non-cash operating assets and liabilities balances relating to operations (2) (42) (130) (41) Cash provided by (used in) operating activities of continuing operations 23 - (48) 106 Cash provided by (used in) operating activities of discontinued operations - 1 - (52) 23 1 (48) 54 Investing activities Acquisitions (16) 2 (18) (601) Purchase of property, plant and equipment (14) (27) (42) (43) Proceeds on sale of property, plant and equipment - - 3 - Proceeds on sale of short-term investments - 14 101 165 Purchases of short-term investments - (81) - (118) Proceeds on sale of long-term investment 1 - 8 13 Proceeds on sale of product line 15 - 15 - Decrease (increase) in restricted cash 1 - (2) (3) Other - (2) - (2) Cash provided by (used in) investing activities of continuing operations (13) (94) 65 (589) Cash provided by investing activities of discontinued operations - - - 929 (13) (94) 65 340 Financing activities Increase in Bank Indebtedness 15 - 15 - Repayment of long-term debt - (1) (81) (8) Decrease in deferred revenue and other long-term obligations - 1 - 1 Payment of cash dividends - - - (3) Issuance of shares 1 5 6 15 Repurchase of shares (15) - (32) (441) Cash provided by (used in) financing activities of continuing operations 1 5 (92) (436) Cash used in financing activities of discontinued operations - - - (2) 1 5 (92) (438) Effect of foreign exchange rate changes (6) 11 (17) 15 Net increase (decrease) in cash and cash equivalents during the period 5 (77) (92) (29) Cash and cash equivalents, beginning of period 125 287 222 239 Cash and cash equivalents, end of period $ 130 $ 210 $ 130 $ 210 See accompanying notes Notes to Unaudited Consolidated Financial Statements [A ll tabular amounts in millions of U.S. dollars, except where noted] 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by the Company in United States (US) dollars and in accordance with U.S. generally accepted accounting principles (U.S. GAAP) for interim financial reporting, which do not conform in all respects to the requirements of U.S. GAAP for annual financial statements.Accordingly, these condensed notes to the unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto prepared in accordance with U.S. GAAP that are contained in the Company’s amended Annual
